Atlee, P. J.,
On August 22,1925, the Court of Quarter Sessions of the County of Lancaster sentenced Edgar Villee to pay to his wife Flora Villee, for the support of herself and minor daughter, the sum of $10 per week. Thereafter, the defendant here obtained a divorce from his said wife, and on Decembr 10, 1927, upon agreement of the parties in interest, the order was changed, and the defendant was ordered to pay to his wife for the support of the said daughter the sum of $5 per week.
The instant petition alleges that the minor daughter became 19 years of age on February 7, 1933, and now is able to maintain herself. In May 1932, the instant defendant asked for a revocation of the order on the same grounds now presented. At that time the court felt that the case was a close one.
Depositions were taken on February 10, 1933, for use in the hearing on the instant rule. From these depositions it appears that the petitioner, Edgar Villee, has taken out a policy of life insurance on, the life of his daughter to the amount of $500. A man who desires to continue the parental relation to the extent of being able to recover for the death of his daughter certainly should continue to provide something towards the support of that daughter. The *289defendant has testified that his income is reduced, and probably this is true. His daughter is going to high school, and the court feels that she should receive some support from her father until she finishes her high school course. For the present, therefore, the court will continue the order of support against the father, especially in view of the fact that he affirms that he has an insurable interest in her life.
The rule to show cause why the order should not be revoked is discharged, but the order is herewith modified and the father is ordered to pay for the support of his daughter the sum of $3 per week until the further order of the court. Fro-m George Ross Eshleman, Lancaster, Pa.